Citation Nr: 1009361	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable rating for bilateral tinea pedis 
and onychomycosis. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1949 to October 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for tinea pedis rated 0 percent, effective 
August 2, 2002.  On his May 2007 VA Form 9 (substantive 
appeal) the Veteran indicated that he wanted a Travel Board 
hearing.  A May 2007 Report of Contact notes that the Veteran 
stated he never requested a hearing and wished to have his 
hearing cancelled.  On a July 2007 election form he indicated 
that he still wanted a Travel Board hearing.  He was 
scheduled for a hearing on September 24, 2009 and failed to 
appear.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

At no time during the appeal period is the Veteran's 
bilateral tinea pedis with onychomycosis shown to have 
manifested by exfoliation, exudation, or itching involving an 
exposed surface or extensive area or scars that are poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or productive of functional 
impairment; at no time since August 30, 2002 is the bilateral 
tinea pedis with onychomycosis shown to have been manifested 
by involvement of 5 percent of the entire body (or of exposed 
areas) or have required intermittent systemic therapy, or to 
have been manifested by deep scarring, scarring involving an 
area of 144 square inches or more, unstable scarring, or 
scarring that is painful or limits function.





CONCLUSION OF LAW

A compensable rating for bilateral tinea pedis with 
onychomycosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.118, Diagnostic 
Codes (Codes) 7800-7805 (as in effect prior to August 30, 
2002, from that date, and from, October 23, 2008), Code 7806 
(as in effect prior to, and from, August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and a March 2009 supplemental SOC readjudicated the 
matter after the appellant responded.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for an examination (on behalf of VA) in March 
2007.  In his May 2007 substantive appeal the Veteran alleges 
that his examination was "abbreviated, cursory, and very 
limited in time and scope."  However, the Board notes that 
the examination report lists detailed findings and discusses 
associated impairment (lack thereof).  It provides sufficient 
information to consider all applicable rating criteria.  The 
report was also based on review of the record and history 
provided by the Veteran, and is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
VA must provide an examination that is adequate for rating 
purposes).    The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B. Factual Background

A July 2002 VA outpatient treatment record notes that the 
Veteran had bilateral tinea pedis and onychomycosis. 

An October 2004 VA outpatient treatment record notes that the 
Veteran had fungus of the toenail. 

An undated letter from VA physician R.C.H., M.D. notes that 
the Veteran gave him a history of developing fungal foot 
problems while on active military duty.  He noted that the 
Veteran still had active onychomycosis and stated he believed 
the Veteran should be evaluated to establish service 
connection for the condition. 

On March 2007 examination the Veteran reported that in 1950 
he began having a problem with his big toenail on his right 
foot and that the skin underneath the toenail bothered him 
over the years.  He stated that he never used oral 
medications as he was afraid they would damage his liver and 
kidney.  On examination, no erythematous rash was noted.  
There was discoloration noted on all toenails of both feet, 
covering less than one percent of the exposed area and less 
than one percent of the whole body surface area.  There was 
slight scaliness and exfoliation of the skin on the plantar 
aspect of the feet and in between the toenails.  There was no 
ulceration, flakiness, edema, keloid, induration, 
inflexibility, burn, adherence, disfigurement, abnormal 
texture, crusting, hyper- or hypopigmentation, loss of 
underlying tissues, or limitation of motion.  There were no 
nervous or systemic manifestations.  There was discoloration 
consistent with onychomycosis on all toenails, more 
pronounced on the right big toenail.  There was no 
surrounding erythema or swelling.  There was slight 
exfoliation of the skin in between the toenails consistent 
with tinea pedis that appeared to be mild.  The examiner 
noted that the VA established diagnosis of tinea pedis had 
progressed to mild bilateral onychomycosis of the toenails.  
In describing the effects of the bilateral onychomycosis on 
the Veteran's usual occupation and daily activities, the 
examiner noted that there were no functional limitations 
related to the condition. 

A December 2008 VA outpatient treatment record is silent for 
complaints, findings, treatment, or diagnosis relating to 
bilateral tinea pedis and onychomycosis. 

C. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In every instance where he schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As no applicable criteria for a 10 
percent rating for bilateral tinea pedis with onychomycosis 
were met at any time during the appeal period, staged ratings 
are not warranted.

The Veteran's bilateral tinea pedis with onychomycosis is 
rated under Code 7806 (for dermatitis or eczema).  Those 
criteria were revised effective August 30, 2002.  The 
disability may also alternatively be rated under Codes 7800-
7805 (for scars).  These criteria were revised effective 
August 30, 2002 and October 23, 2008.  The Veteran's claim 
was filed on August 2, 2002; he is entitled to a rating under 
either the prior or any revised criteria (if such are more 
favorable) (from their effective dates).  VAOGCPREC 3-2000.  

Under the pre-August 30, 2002 Code 7806 criteria, a 
noncompensable rating is warranted for a slight impairment, 
if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent evaluation is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area. A 30 percent evaluation 
is assigned for exudation or constant itching, extensive 
lesions, or marked disfigurement. A 50 percent evaluation, 
the highest rating available under this provision, is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant conditions.  38 C.F.R. § 4.118 (as in 
effect prior to August 30, 2002).     

The revised Code 7806 criteria (effective from August 30, 
2002) provide that a 10 percent rating is warranted for 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period. A 30 percent rating is 
warranted for involvement of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period. A 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. 
§ 4.118 (effective from August 30, 2002).

Under the pre-August 30, 2002 scars criteria (Codes 7803, 
7804, 7805) a compensable evaluation for scars (other than 
burn scars or disfiguring scars of the head, face or neck) 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part that they affect.  38 C.F.R. §§ 4.118 (as in 
effect prior to August 30, 2002)

Under the criteria that came into effect August 30, 2002, a 
10 percent rating is warranted for a scar (not on the head, 
face, or neck) when it is: A deep scar (one associated with 
underlying tissue damage) or one that causes limited motion, 
and involves an area or areas of 6 square inches (39 sq. cm.) 
or greater (Code 7801); a superficial scar that does not 
cause limited motion and involves an area or areas of 144 
square inches (929 sq. cm.) or greater (Code 7802); a 
superficial, unstable (one where for any reason, there is 
frequent loss of covering of skin over the scar) scar (Code 
7803); a superficial scar that is painful on examination 
(Code 7804).  Under Code 7805 scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (as in effect prior to October 23, 2008).    

Under the revised criteria effective October 23, 2008, a 10 
percent rating is warranted for a scar (not on the head, 
face, or neck) when it is: A burn or other scar(s) that is 
deep and nonlinear involving an area of at least 6 square 
inches (39 sq. cm) (Code 7801); a burn or other scar(s) that 
is superficial and nonlinear involving an area of 144 square 
inches (929 sq. cm) or greater (Code 7802); when there are 
one or two scars that are painful or unstable (Code 7804); or 
under an appropriate diagnostic code for limitation of 
function (Code 7805).  38 C.F.R. § 4.118 (effective from 
October 23, 2008).    

Considering initially the pre-August 30, 2002 Code 7806 
criteria, based on March 2007 examination (and available 
treatment records), the Veteran's bilateral tinea pedis and 
onychomycosis does not affect an exposed surface (feet) or 
extensive area (less than one percent of the body).  There 
have been no exudation or constant itching, extensive 
lesions, or marked disfigurement, and no ulceration, 
crusting, or systemic or nervous manifestations.  While there 
was some exfoliation, it was not extensive.  Additionally, 
the condition was not exceptionally repugnant as it was 
characterized as mild on examination.  Consequently, a 
compensable rating under the pre-August 30, 2002 Code 7806 is 
not warranted.  38 C.F.R. § 4.118 (as in effect prior to 
August 30, 2002).       

Under the Code 7806 criteria that came into effect August 30, 
2002, the condition does not affect at least 5 percent of the 
entire body; the March 2007 examiner noted that one percent 
of the entire body was affected.  On that examination the 
Veteran reported that he had never used oral medications as 
he was afraid of liver and kidney damage.  Hence, he is not 
shown to have taken corticosteroids or other 
immunosuppressive drugs for his condition, and intermittent 
systemic therapy is not shown.  Consequently, a compensable 
rating under Code 7806 criteria in effect from August 30, 
2002 is not warranted.  38 C.F.R. § 4.118.

The Board next considers whether a compensable rating would 
be warranted if the disability was rated as scars.  Under the 
pre-August 30, 2002 criteria, the Veteran's condition is not 
shown to be poorly nourished, with repeated ulceration; there 
was no pain or tenderness on objective demonstration; and 
there was no limitation of function. Consequently, a 
compensable rating under Codes 7803-7805 is not warranted.  
38 C.F.R. § 4.118 (as in effect prior to August 30, 2002). 

Under the pre-October 23, 2008 criteria, Code 7801 requires 
involvement of an area or areas of 6 square inches (39 sq. 
cm.).  Code 7802 requires involvement of an area or areas of 
144 square inches (929 sq. cm.) or greater.  Such extensive 
involvement is not shown.  Code 7803 requires a scar that is 
unstable, such is not shown.  Code 7804 requires a scar that 
is painful on examination, the Veteran's condition was not 
painful on examination.  Code 7805 provides for a rating 
based on limitation of function of the affected part; there 
was no limitation of function found on examination.  
Consequently, a compensable rating under pre October 23, 2008 
Codes 7801-7805 is not warranted.  38 C.F.R. § 4.118. 

Under the criteria that came into effect October 23, 2008, 
Code 7801 requires that the area or areas affected exceed 6 
square inches (39 sq. cm.).  Code 7802 requires that the area 
or areas affected exceed 144 square inches (929 sq. cm.).  
Such extensive involvement is not shown. Code 7804 requires a 
scar that is unstable or painful, such is not shown. Code 
7805 requires limitation of function and such is not shown.  
Consequently, a compensable rating under Codes 7801-7805 is 
not warranted.  38 C.F.R. § 4.118 (effective from October 23, 
2008). 

In summary, the Veteran's bilateral tinea pedis with 
onychomycosis does not meet (and is not shown to at any time 
during the appeal period have met) any applicable schedular 
criteria for a compensable rating for such disability.  
Consequently, a schedular compensable rating is not 
warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to bilateral tinea pedis 
and onychomycosis not encompassed by the criteria for the 0 
percent rating assigned.  Notably, the March 2007 VA examiner 
specifically indicated that there were no functional 
limitations associated with this disability.  Therefore, the 
schedular criteria are not inadequate.  Accordingly, referral 
for extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Finally, as there are no functional limitations related to 
the Veteran's bilateral tinea pedis and onychomycosis and he 
has not alleged unemployability, the matter of entitlement to 
a total rating based on individual unemployability is not 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim; accordingly, the benefit of 
the doubt doctrine does not apply.  The claim must be denied.


ORDER

A compensable rating for bilateral tinea pedis with 
onychomycosis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


